Case Details - Massachusetts Trial Court 1

1 of 2

Skip to main content

https://www.masscourts.org/eservices/search.page.3?x=UU333Yt...

 

17 SM 007509 Wilmington Savings Fund Society, FSB, doing business
_as Christiana Trust, not in its individual capacity, but solely as trustee

for BCAT 2014-10TT v. Vanderhoop, Matthew J.

 

2,

ee ss

 

 

Case Type
Servicemembers

Case Status
Closed

File Date
09/13/2017

DCM Track:

Initiating Action:
SS - Complaint under Servicemembers Civil Relief Act

Status Date:
06/14/2018

Case Judge:

Next Event:

Property Address |

17 Old South Road
Aquinnah i

f

 

 

 

All Information Party Docket Financial Receipt Disposition |

Party Information

 

Wilmington Savings Fund Society, FSB,
- Plaintiff

 

Party Attorney
e Attorney
e Cody, Esq., Susan W
e Bar Code
e 552129
e Address
e Korde & Associates, P.C.
900 Chelmsford St
Suite 3102
Lowell, MA 01851
e Phone Number
e (978)256-1500

 

Vanderhoop, Matthew J.

 

 

More Party Information

 

 

Defendant mmcnnmcennsinnninionniemmnnmaaniiirsieeenssinniasin
Party Attorney _

More Party Information
Docket Information
Docket Docket Text Amount
Date Owed £

09/13/2017 Complaint under Servicemembers Civil Relief Act filed.

 

 

10/15/2018, 5:28 PM
Case Details - Massachusetts Trial Court 1

2 of 2

Docket Docket Text Amount |
Date Owed
09/13/2017 Land Court servicemembers fee Receipt: 373891 Date: 09/15/2017 $240.00
09/13/2017 Land Court surcharge Receipt: 373891 Date: 09/15/2017 $15.00

09/13/2017 Mortgagee's Affidavit Under Chapter 206 of the Acts of 2007, filed

11/01/2017 Order of Notice for service, for recording and for publication in the The Grapevine or The Vineyard
Gazette, The Vineyard Gazette, returnable 12/18/2017, issued.

02/28/2018 Order of Notice with Return Day of 12/18/2018 cancelled because of non-use by Attorney.

02/28/2018 Order of Notice for service, for recording and for publication in the The Grapevine or The Vineyard
Gazette, returnable 04/16/2018, issued.

05/11/2018 Notice Returned to Court with Service Thereon.
05/11/20 8 Affidavit as hs Military Service filed.

05/11/2018 Motion for Judgment filed. ;

05/11/2018 Motion for Judgment allowed. (Patterson, Rec.)
06/14/2018 Judgment Entered. (Cutler, C.J.)

 

Financial Summary

 

Cost Type Amount Owed Amount Paid Amount Dismissed Amount Outstanding

 

   

 

 

 

 

Cost $255.00 $255.00 $0.00 $0.00
Total Total Total Total Total
$255.00 $255.00 $0.00 $0.00

Receipts ae

Receipt Number Receipt Date Received From Payment Amount
373891 09/15/2017 Cody, Esq., Susan W $255.00
Total Total. Total Total

$255.00

Case Disposition

Disposition Date Case Judde

peepee es E

Judgment Entered. 06/14/2018 :
Bs a ies

 

 

 

 

10/15/2018, 5:28 PM

https://www.masscourts.org/eservices/search.page.3?x=UU333 Yr...

 
